USCA1 Opinion

	




          May 21, 1996                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-2134                                  A.G. EDWARDS, JR.,                                Plaintiff, Appellant,                                          v.                     NEW ENGLAND TELEPHONE AND TELEGRAPH COMPANY                                AND NYNEX CORPORATION,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Nancy J. Gertner, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                 Cyr, Circuit Judge,                                      _____________                           Campbell, Senior Circuit Judge,                                     ____________________                              and Lynch, Circuit Judge.                                         _____________                                 ____________________            A.G. Edwards, Jr. on brief pro se.            _________________            Julie J. Bernard on brief for appellees.            ________________                                 ____________________                                 ____________________                      Per Curiam.   Plaintiff A.G.  Edwards, Jr.  appeals                      __________            from  the district court's grant of summary judgment in favor            of  defendants New  England Telephone  and Telegraph  Co. and            NYNEX Corp.  We affirm the judgment of the district court for            the reasons  stated in  the court's Memorandum  and Decision.            We add only the following comments:                      1.   It is plain  that the district court liberally            construed plaintiff's pleadings as  required by cases such as            Haines  v. Kerner, 404 U.S. 519 (1972).  Indeed, for purposes            ______     ______            of  its analysis on the merits, it gave plaintiff the benefit            of  the  doubt  and  accepted  as  true  his  assertion  that            defendants  owned  the telephones  in  question.   The  court            nonetheless  determined  that,  aside  from  speculation  and            conjecture, plaintiff  had provided no facts  tending to show                                                   _____            that  the telephones  were defectively  designed or  that the            sounds  the  telephones  emitted  caused  his  hearing  loss.            Despite his pro se status,  plaintiff still was obligated  to            comply with what the substantive law required.  See Eagle Eye                                                            ___ _________            Fishing Corp. v.  United States  Dep't of  Commerce, 20  F.3d            _____________     _________________________________            503,  506  (1st  Cir.  1994) ("[t]he  Constitution  does  not            require judges . . . to take up the slack when a party elects            to represent himself").                      2.   We also see nothing amiss with the process the            district court  employed in deciding  defendants' motion  for            summary  judgment.  While the record must be construed in the                                         -2-            non-movant's  favor,  that party  still must  submit specific                                                                 ________            facts  sufficient to  show a  real  dispute.   Griggs-Ryan v.            _____                                          ___________            Smith,  904 F.2d  112, 115  (1st Cir.  1990).   "[C]onclusory            _____            responses unsupported by evidence  . . . will [not]  serve to            defeat a  properly focused  Rule 56  motion."   Id. (citation                                                            ___            omitted)  (non-movant may  not  simply rest  upon his  or her            pleadings).   As  the  district court  found, plaintiff  only            offered his conclusions without specifying  any corroborative            facts.   Based on  this state of  affairs, a  hearing was not            mandated.  Cf.  Posadas de  Puerto Rico, Inc.  v. Radin,  856                       ___  _____________________________     _____            F.2d 399,  400-01  (1st  Cir.  1988)  (where  the  facts  are            undisputed, a hearing is not  necessary).  As for plaintiff's            request for more time to substantiate his claims, he does not            indicate  exactly  what  facts  additional   discovery  would            reveal.    Thus,  the  district  court  did  not   abuse  its            discretion when it implicitly denied this entreaty.  See Bank                                                                 ___ ____            One Texas, N.A.  v. A. J. Warehouse,  Inc., 968 F.2d 94,  100            _______________     ______________________            (1st Cir.  1992) (a district court may grant summary judgment            despite an  opposing party's  assertion that discovery  would            lead  to more facts where the opposing party does not specify            the facts that discovery would reveal).                      3.   The district court refused to  enter a default            judgment  against defendants or  summarily deny  their motion            for  summary judgment  for failing  to confer  with plaintiff            prior to filing their motion for summary judgment.  See L.R.,                                                                ___                                         -3-            D.Mass. 7.1(A)(2).  The parties had attended a non-productive            settlement conference about a year and a half after plaintiff            began  the  action.   The  defendants  filed the  motion  for            summary  judgment  just   six  weeks  after   the  settlement            conference.   Because plaintiff  was not  likely to  change a            position he had held  for over a year in the  six-week period            after  the abortive  conference, the  district court  did not            abuse its  discretion in  not imposing such  severe sanctions            against defendants.  See Gerakaris v. Champagne, 913 F. Supp.                                 ___ _________    _________            646,  651  (D. Mass.  1996)  (neglecting to  confer  prior to            filing  a motion to dismiss, which was certain to be opposed,            does not warrant the summary denial of the motion).                      Affirmed.                      ________                                         -4-